UNITED STATES DISTRICT COURT   2012
FOR THE DISTRICT OF COLUMBIA C|erk u 5 m -
C°"' 15 foot the f)tirs|iricsi iifa
ASHEP NETER EL,
Plaintiff,

v.  Civil Action No.   5
UNITED STATES OF AMERICA, z

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

his pro se complaint. For the reasons stated below, the Court will grant the application and

dismiss the complaint.

According to plaintiff, "THE SUPERlOR COURT OF THE DISTRICT OF COLUMBIA
is in want of Jurisdiction regarding CASE NUMBER 20l2CMD9394." Compl. at 2. He
purports to remove the case to this court. See id. A defendant in "any civil action brought in a
State court of which the district courts of the United States have original jurisdiction" may
remove the action to a federal district court. 28 U.S.C. § l44l(a). Removal here is not
appropriate for two reasons. First, the Superior Court action to which plaintiff refers is a
criminal action, not a civil action.l Second, it is the well settled doctrine that federal courts
should not enjoin or otherwise interfere with ongoing proceedings in the Superior Court. See
Younger v. Harris, 401 U.S. 37, 45 (1971) ("[T]he normal thing to do when federal courts are

asked to enjoin pending proceedings in state courts is not to issue such injunctions."); JMM

l

According to the Superior Court docket, plaintiff has been charged with possession of a controlled
substance, a misdemeanor, and that a non-jury trial is set for November 13, 2012.

Corp. v. District of Columbz`a, 378 F.3d 1117, 1120-22 (D.C. Cir. 2004) (applying Younger rule
to proceedings in the District of Colurnbia); Bannum, Inc. v. District of Columbz`a, 433 F. Supp.

2d 1, 3 (D.D.C. 2006) (declining to intervene to vacate a Superior Court order).

An Order is issued separately.

    

4

Uni c States District Judge

DATE; ,%A% 15 ;O/=,